Per Curiam.

The memorandum is unambiguous in its language, and is admitted to be a part of the contract and to constitute a warranty that the ship insured was spoken with as therein stated ; and it is perfectly clear, that “ 27th August ” was inserted by mistake instead of “ 20th August.” Perhaps a court of chancery would reform the policy, in such a case ; but the only question before us is, whether, in a court of law, the parol evidence was admissible ; and we are of opinion that the general rule must be applied, that parol evidence cannot be ■ received to vary, contradict or control a written contract. Miller v. Travers, 8 Bingh. 244, and Higginson v. Dall, 13 Mass. R. 96, are very strong cases on this point.

New trial granted.